DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Japanese parent Application No. JP2019-201200, filed on 11/06/2019 was received with the present application.

Claim Objections

Claim 1 is objected to because of the following informalities that requires appropriate corrections:
Examine suggest phrasing the claim 1, line 9-11 limitation (“and having as a first loading point a distal end portion contacting the lever body”) in the following manner to improve the clarity of the claim: “to form a first loading point where a distal end portion of the pressing arm contacts the lever body”.

Examine suggest phrasing the claim 1, line 12-13 limitation (“and having as a first support point a distal end portion contacting and being supported by a support part”) in the following manner to improve the clarity of the claim: “to form a first support point where a distal end portion of the support arm contacts and is supported by a support part”.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Clam 1 recites the limitation “the tensioner lever further comprising a spring load adaption structure configured, when a certain level or more of load is received from the chain, to form one or both of a second loading point where the pressing arm contacts the lever body in a position different from the first loading point, and a second support point where the support arm contacts the support part in a position different from the first support point” in lines 15-22; which appears to claim that the spring load adaption structure in the claimed invention being configured to form both a second loading point (defined as a location where the pressing arm contacts the lever body) and a second support point (defined as a location where the support arm contacts the support part of the attachment surface). However, none of the tensioner levers described/ illustrated in applicant’s specification/ drawings are configure to form both a second loading point and a second support point. On the contrary, specification/ drawings simply disclose/ show, the spring load adoption structure (130/ 230) being provided on either the lever body (110), or alternatively on the support part/ attachment surface (W) in order to form either a second loading point (P2) or a second support point (R2). For example, the lever body (110) of the tensioner lever embodiment illustrated in figures 1-5 comprises the spring load adoption structure (130) that engages merely the pressing arm (122), wherein said tensioner lever is only capable of producing a first loading point (P1), a second loading point (P2), and a first support point (R1); while support part/ attachment surface (W) of the tensioner lever embodiment illustrated in figures 6-7 comprises the spring load adoption structure (230) that engages merely the support arm (123), wherein said tensioner lever is only capable of producing a first loading point (P1), a first support point (R1), and a second support point (R2). In other words, spring load adoption structure is configured on either the lever body or the support part of the attachment surface, but not on both. Consequently, the written description of claimed invention fail to provide adequate support for the limitations in lines 15-22 of claim 1.

Claims 2-4 depends from claim 1. Subsequently, claims 2-4 are also rejected for the reasons set forth above. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 limitation “the second loading point is located within a region having a length 2/3 of a length of the pressing arm from the first loading point” (in lines 6-9) renders the claim vague and indefinite. Specifically because, examiner is unclear exactly what structure/ feature of the tensioner lever defies the “region” referred to in claim 3. Although, above noted limitation describe the length of the “region”, the claim limitations fail to clearly specify the particular structural perimeters (i.e. orientation/ arrangement/ location within the chain tensioner, and/ or the defining physical features) of the “region”. In other words, is the claimed “region” referring to a region along the pressing arm of the torsion coil spring, a region on the lever body, a region on the inner side face of a chain-side circumferential side wall, a region of the support part/ attachment surface, or a region delimit by another component/ combination of components in the tensioner lever. Clarification by the applicant is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (Japanese Patent Application Publication JP2012-036996A hereinafter referred to as “Suzuki”).

 In regards to claim 1, Suzuki teach (Figures 1-7) a tensioner lever (chain tensioner lever 100) comprising: a lever body (lever body 110) having a shoe surface (shoe surface ‘S’) that slidably guides a chain (chain ‘C’) and rotatably supported on a pivot shaft (pivot shaft ‘P’) provided upright on an attachment surface (mounting surface ‘R’); a torsion coil spring (torsion coil spring 120) interposed between the lever body (lever body 110) and the attachment surface (mounting surface ‘R’) to press the shoe surface (shoe surface ‘S’) toward the chain (chain ‘C’); 

In regards to claim 2, Suzuki teach all intervening claim limitations as shown. Suzuki further teach (Figures 1-7), the spring load adaption structure (spring locking rib portion 115) including an abutment part forming wall (plate-like projecting wall of the spring locking rib portion 115 that defines the spring locking rib tip portion 115a) configured to form the second loading point (contact point between the bent tip end of the pressing arm portion 122 and the inner surface of the shoe surface side peripheral wall portion 111a when said pressing arm 

In regards to claim 3, Suzuki teach all intervening claim limitations as shown. Suzuki further teach (Figures 1-7), the spring load adaption structure (spring locking rib portion 115) including an abutment part forming wall (plate-like projecting wall of the spring locking rib portion 115 that defines the spring locking rib tip portion 115a) configured to form the second loading point (contact point between the bent tip end of the pressing arm portion 122 and the inner surface of the shoe surface side peripheral wall portion 111a when said pressing arm portion 122 is in the pressing position 122a, as illustrated in figure 4) and that protrudes from an inner side face of a chain-side circumferential side wall (inner surface of the shoe surface side peripheral wall portion 111a) that forms the shoe surface (shoe surface ‘S’); and the spring load .

Allowable Subject Matter

Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims for the following reasons:
In regards to claim 4, Suzuki teach all intervening claim limitations as shown. Nevertheless, Suzuki does not teach the spring load adaption structure (spring locking rib portion 115) includes an attachment-surface-side abutment part forming wall provided to the support part (spring mounting hole ‘sh’) of the attachment surface (mounting surface ‘R’) and configured to form a second support point that is different from the first support point (contact point between the bent tip end of the support arm portion 123 and the spring mounting hole ‘sh’/ engine body when said support arm portion 123 is inserted into said spring mounting hole ‘sh’, as illustrated in figure 1). Instead, the spring load adaption structure (spring locking rib portion 115) in Suzuki’s tensioner lever (chain tensioner lever 100) is provided on the lever body (lever body 110) so as to protrude from the inner side face of a chain-side circumferential side wall (inner surface of the shoe surface side peripheral wall portion 111a) as detailed above in the claims 2-3 rejection statements above. Furthermore, other cited prior art references, either individually or in combination, also fail to disclose or render obvious the particular structure of the tensioner lever recited within claims 4; specifically a spring load adaption structure with an attachment-surface-side abutment part forming wall fashioned on a support part of an attachment surface, wherein said spring load adaption structure results in a second 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/R.J.D./Examiner, Art Unit 3654                                        /MICHAEL R MANSEN/                                                                                Supervisory Patent Examiner, Art Unit 3654